Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the State Board of Parole which denied petitioner’s request for parole.
Petitioner, an inmate who is serving concurrent prison sentences of 15 years to life for murder in the second degree, 5 to 15 years for robbery in the first degree and 2 to 4 years for absconding from temporary release, challenges a determination denying his request for parole. Initially, we note that because no issue of substantial evidence is present in this proceeding, Supreme Court improperly transferred the matter to this Court for review. Nonetheless, upon considering the merits, we find that, inasmuch as the State Board of Parole took into account petitioner’s past history of violent behavior, addiction to drugs and violation of a prior term of probation, its determination that petitioner’s release was not compatible with the welfare of society is not arbitrary or capricious. We further find that the Board did not violate statutory requirements or demonstrate bias against petitioner in denying his request.
Mercure, J. P., Crew III, White, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.